Exhibit 10.1

 

Summary of 2005 Success Sharing Bonus Plan

 

Overview and Purpose

 

The 2005 Success Sharing Bonus Plan (the “SSB Plan”) provides opportunities for
all employees of Fargo Electronics, Inc. (the “Company”) to share in the
Company’s success by offering incentive compensation for the Company’s
achievement of specified performance measures.

 

Eligibility

 

All Company employees, both full time and part time, are eligible to participate
in the 2005 SSB Plan.  Employees must be employed by the Company on the SSB
payout date to receive the bonus payout.

 

Administration

 

The specified performance measures are defined each year by the CEO and approved
by the Board of Directors.  At the end of each plan year, the CEO, the
Compensation and Human Resources Committee and the Board of Directors review the
performance measures against the Company’s actual performance to determine the
Success Sharing Payout Percentage (defined below) for such plan year.

 

Success Sharing Payout Percentage

 

The “Success Sharing Payout Percentage” is determined by the CEO, the
Compensation Committee and the Board of Directors at the end of each fiscal
year.  The Success Sharing Payout Percentage is based on the Company’s level of
achievement in four categories of performance measures.  While there is no set
formula to establish the final Payout Percentage level, Company leadership
follows suggested guidelines to determine success or failure under each
measure.  The Board of Directors has the discretion to use, not use or modify
the Payout Percentage determined under the suggested guidelines.

 

The Success Sharing Payout Percentage may range from 0% to 250%, which is then
applied to each eligible employee’s Bonus Potential (defined below) to determine
the actual bonus payout for each employee.

 

Performance Measures

 

Four categories of performance measures have been established for 2005.  Company
leadership assigns a percentage “score”, ranging from 0% to 250%, for each
category.  The scores are then averaged on a weighted basis according to the
guidelines to calculate the overall Success Sharing Payout Percentage.  The four
categories of performance measures are:

 

Sales Growth, comparing current year’s sales to last year’s sales;

 

Return on Net Assets before Interest and Taxes (calculated by dividing operating
profit by the net assets employed in the business), reflecting the Company’s
return on its investment in the business;

 

2005 Board Approved Plan, including business and financial objectives
established by the Board of Directors; and

 

Overall Company Evaluation, based on the Company’s performance in light of its
strategic and business outlook for future years.

 

1

--------------------------------------------------------------------------------


 

Calculation of Individual Bonus Payouts

 

Each employee’s individual bonus potential (the “Bonus Potential”) is equal to
his or her 2005 pay times an eligibility level percentage based on such
employee’s job position, which for officers is 30% and for the CEO is 40%.  The
amount of 2005 pay to be included in the calculation of Bonus Potential for
officers and the CEO is equal to the employee’s actual earning for 2005 (less
any incentive bonus, disqualifying dispositions from the sale of incentive stock
option shares, gift certificate amounts or referral bonuses).  The Company
communicates eligibility rates to employees at the time they are hired, and
communicates changes in these rates in writing after they have approved by the
Company’s Director of Human Resources and the Chief Financial Officer.  As noted
above, the Bonus Potential is multiplied by the Success Sharing Payout
Percentage to determine the actual bonus payout for each employee.  SSB payouts
are subject to deductions for applicable federal and state taxes, Employee Stock
Purchase Plan elections and 401(k) contributions.

 

2

--------------------------------------------------------------------------------